DETAILED ACTION
The Response filed on 11/19/20 have been received and entered.  In view of the amendment, the pending claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a non-volatile memory cell comprising: a storage transistor having a first terminal, a second terminal, and a gate terminal; wherein during a program operation: the first terminal of the storage transistor receives a data voltage according to a weighting to be stored in the non-volatile memory cell; the second terminal of the storage transistor is floating; the gate terminal of the storage transistor is coupled to a program voltage; and the program voltage is greater than the data voltage, wherein during a read operation: the first terminal of the storage transistor receives a read voltage; the gate terminal of the storage transistor is coupled to a bias voltage; and the second terminal of the storage transistor outputs a weighting voltage; wherein the program voltage is greater than the read voltage, and the read voltage is greater than the bias voltage.    The prior art of record also fails to teach or suggest a near-memory computation system comprising: a plurality of computation nodes, each comprising: a plurality of non-volatile memory cells, each comprising a storage transistor having a first terminal, a second terminal, and a gate terminal; and a processing element coupled to second terminals of storage transistors of the plurality of non-volatile memory cells, and configured to perform computation with data represented by weighting voltages outputted in parallel from the non-volatile memory cells; wherein during a program operation: first terminals of the storage transistors receive data voltages according to weightings to be stored in the plurality of non-volatile memory cells; the second terminals of the storage transistors are .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

01/16/2021

/SON L MAI/Primary Examiner, Art Unit 2827